UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 13, 2016 CHROMADEX CORPORATION (Exact name of registrant as specified in its charter) Delaware 000-53290 26-2940963 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 10005 Muirlands Boulevard, Suite G, Irvine, California, 92618 (Address of principal executive offices, including zip code) (949) 419-0288 (Registrant's telephone number, including area code) Copies to: Harvey Kesner, Esq. 61 Broadway, 32ndFloor New York, New York 10006 Phone: (212) 930-9700 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On May 13, 2016, Hugh Dunkerley, a member of the Board of Directors (the “Board”) of ChromaDex Corporation (the “Company”), resigned from the Board and as a member of the compensation committee of the Board (the “Compensation Committee”). Mr. Dunkerley’s resignation was not the result of any disagreements with the Company’s operations, policies, or practices.As a result of his departure from the Board, Mr.Dunkerley will no longer be standing for re-election to the Board at the Company’s Annual Meeting of Shareholders on June 2, 2016.Also on May 13, 2016, the Board appointed Reid Dabney, a current Board member, to serve on the Compensation Committee and reduced the size of the Board to six members from seven members. Mr. Dabney shall remain on the Board’s Audit Committee as chairperson and as the Company’s Audit Committee financial expert. Item 9.01 Financial Statements and Exhibits (d)Exhibits. The exhibit listed in the following Exhibit Index is furnished as part of this Current Report on Form 8-K. Exhibit No. Description Letter of resignation of Mr. Hugh Dunkerley, dated May 13, 2016 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CHROMADEX CORPORATION Dated: May 13, 2016 By: /s/Frank L. Jaksch Jr. Name: Frank L. Jaksch Jr. Title: ChiefExecutive Officer
